          Case 1:19-cv-10497-JMF Document 131 Filed 08/18/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 FAT BRANDS INC.,
                                                               Case No.: 19-CV-10497
                                    Plaintiff,
                                                               NOTICE OF MOTION FOR
         -against-                                             DEFAULT JUDGEMENT AGAINST
                                                               THE DEFENDANT PPMT CAPITAL
 PPMT CAPITAL ADVISORS, LTD., ROYAL                            ADVISORS, LTD.
 GULF CAPITAL CORPORATION, KARL
 DOUGLAS, WESLEY RAMJEET, SJ GLOBAL
 INVESTMENTS WORLDWIDE, LTD., SJ
 GLOBAL INVESTMENTS LTD, PETER
 SAMUEL, NEIL WALSH, KRISTINA FIELDS
 AND MICKEY EDISON.
                                     Defendants.
 ----------------------------------------------------------x

        PLEASE TAKE NOTICE that, upon the annexed Declaration of Russell Bogart, Esq.,

dated August 18, 2020, and all accompanying exhibits, the annexed Declaration of Allen Z.

Sussman, Esq., dated August 18, 2020, the accompanying Memorandum of Law, the

accompanying Clerk’s Certificate of Default, and all prior papers and proceedings herein, Plaintiff

FAT Brands will respectfully move this Court, before the Honorable Jesse M. Furman, United

States District Judge, at the Courthouse, 40 Foley Square, Room 2202, New York, New York

10007, on October 1, 2020 at 3:30 p.m., for an Order of Default Judgement, pursuant to Rule

55(b)(2) of the Federal Rules of Civil Procedure, against Defendant PPMT Capital Advisors, Ltd.

with respect to Plaintiff’s First Claim For Relief.


        PLEASE TAKE FURTHER NOTICE that, pursuant to the Honorable Jesse M. Furman’s

August 10, 2020 order (DE 130), Defendant’s opposition papers with respect to Plaintiff’s motion

are to be served within seven (7) days of the date of service of this motion.




                                                         1
       Case 1:19-cv-10497-JMF Document 131 Filed 08/18/20 Page 2 of 2




Dated: August 18, 2020
       New York, New York

                                   KAGEN CASPERSEN & BOGART PLLC


                             By:
                                   Russell Bogart, Esq.
                                   757 Third Avenue, 20th Fl.
                                   New York, NY 10017
                                   Telephone: (212) 880-2045
                                   Fax: (646) 304-7879
                                   rbogart@kcbfirm.com




                                      2
